Citation Nr: 1025228	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for chronic adjustment 
disorder with anxiety, evaluated as 30 percent disabling from 
January 5, 2007.

2.  Entitlement to a higher initial rating for degenerative disc 
disease, thoracolumbar spine, evaluated as 10 percent disabling 
prior to February 24, 2009, and as 40 disabling since February 
24, 2009.

3.  Entitlement to a higher initial rating for right biceps 
tendonitis, evaluated as 10 percent disabling from January 5, 
2007. 

4.  Entitlement to a higher initial rating for gastroesophageal 
reflux disease (GERD), evaluated as zero percent disabling from 
January 5, 2007.

5.  Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as zero percent disabling from January 5, 2007.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to 
October 2004, and from June 2005 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran testified before the undersigned at a hearing in 
March 2010.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
The Veteran was awarded an increased evaluation of 40 percent for 
his service-connected lumbar spine disability during the pendency 
of the claim.  (July 2009 rating decision.)  The Veteran has not 
suggested that this increased evaluation would satisfy his appeal 
for a higher evaluation of his disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore the 
Board concludes that the issue of entitlement to a higher rating 
for degenerative disc disease of the thoracolulmbar spine remains 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran was last afforded VA examinations for his claims in 
February 2009 (GERD, spine, and right shoulder), March 2009 
(bilateral hearing loss), and May 2009 (chronic adjustment 
disorder with anxiety).  At his hearing, the Veteran indicated 
that his disabilities had increased in severity.  Considering 
that the Veteran has indicated that his disabilities have 
worsened, and the fact that the Veteran has not been afforded 
comprehensive VA compensation and pension examinations to assess 
the severity of his disabilities since February 2009, March 2009, 
and May 2009, the Board finds that it is necessary to secure 
additional examinations to ascertain the Veteran's levels of 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Further, during his personal hearing, the Veteran stated that his 
disabilities prevented him for obtaining and/or retaining 
employment.  The Veteran has therefore raised the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  The Veteran also indicated that he 
was planning on applying for TDIU.  The Court recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  Therefore, on remand, the RO readjudication of the 
Veteran's claims for increased disability ratings should include 
the issue of TDIU.

Additionally, the Veteran indicated that he continues to receive 
treatment from the Mountain Home VA Medical Center (VAMC) in 
Johnson City, Tennessee.  The most recent records in the claims 
file are dated in September 2009.  On remand, any additional VA 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Mountain Home VAMC in Johnson City, 
Tennessee dated since September 2009 and 
associate them with the claims file.

2.  The AMC should thereafter schedule the 
Veteran for VA examinations by medical 
professionals with appropriate expertise to 
determine the current level of disability 
attributable to the Veteran's psychiatric, 
lumbar spine, right shoulder, GERD, and 
bilateral hearing loss disabilities.

The Veteran's claims file, including a copy 
of this remand, must be made available to the 
examiners for review in connection with the 
examinations.   A complete rationale should 
be given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

Chronic Adjustment Disorder with Anxiety

For the Veteran's psychiatric disability, the 
report of examination should contain a 
detailed account of all manifestations of the 
disability found to be present.  A multi-
axial assessment should be provided, and a 
thorough discussion of Axis V, with an 
explanation of the numeric assigned, should 
be included.

The examiner should comment on whether the 
Veteran's chronic adjustment disorder with 
anxiety, in and of itself, precludes him from 
obtaining or maintaining gainful employment.  
Rationale for that opinion should be 
provided.



Degenerative Disc Disease of the 
Thoracolumbar Spine 

For the Veteran's thoracolumbar spine 
disability, the examiner should specifically 
undertake range of motion studies and comment 
on the degree of disability due to functional 
losses such as pain, weakness, etc.  All 
functional losses should be equated to 
additional loss of motion (beyond that shown 
clinically).

In addition, the examiner should indicate 
whether the Veteran's thoracolumbar spine 
degenerative disc disease is so severe as to 
result in incapacitating episodes (i.e., 
episodes in which his adverse symptomatology 
required bed rest ordered by a physician).  
If so, the examiner should comment on the 
duration and frequency of such incapacitating 
episodes.

Lastly, the examiner should comment on any 
adverse neurological symptomatology caused by 
his thoracolumbar spine disorder, and, if 
present, if that symptomatology is best 
characterized as "slight," "moderate," 
"moderately severe," or "severe."

The examiner should comment on whether the 
Veteran's degenerative disc disease of the 
thoracolumbar spine, in and of itself, 
precludes him from obtaining or maintaining 
gainful employment.  Rationale for that 
opinion should be provided.

Right Shoulder Tendonitis

For the Veteran's right shoulder disability, 
the examiner should specifically undertake 
range of motion studies and comment on the 
degree of disability due to functional losses 
such as pain, weakness, etc.  All functional 
losses should be equated to additional loss 
of motion (beyond that shown clinically).

The examiner should also provide an opinion 
as to whether there is any impairment of the 
humerus, to include loss of head, nonunion, 
fibrous union, recurrent dislocation at 
scapulohumeral joint, and malunion; any 
impairment of the clavicle or scapula, to 
include dislocation, nonunion, and malunion; 
and whether there is ankylosis of 
scapulohumeral articulation.

The examiner should comment on whether the 
Veteran's right shoulder tendonitis, in and 
of itself, precludes him from obtaining or 
maintaining gainful employment.  Rationale 
for that opinion should be provided.

GERD

For the Veteran's GERD disability, the 
examiner should delineate all symptoms (along 
with their severity and frequency) 
attributable to the Veteran's 
gastrointestinal disorder such as:  pain, 
vomiting, material weight loss, hematemesis, 
melena, anemia, recurrent epigastric 
distress, dysphagia, pyrosis, regurgitation; 
or substernal, arm, or shoulder pain.  The 
examiner should also express an opinion as to 
whether the disability is productive of 
severe, considerable, or less than 
considerable impairment of health.  

The examiner should comment on whether the 
Veteran's GERD, in and of itself, precludes 
him from obtaining or maintaining gainful 
employment.  Rationale for that opinion 
should be provided.
Bilateral Hearing Loss 

For the Veteran's bilateral hearing loss 
disability, the examiner is requested to 
identify auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech recognition 
scores.  

The examiner should comment on whether the 
Veteran's bilateral hearing loss, in and of 
itself, precludes him from obtaining or 
maintaining gainful employment.  Rationale 
for that opinion should be provided.

3.  Thereafter, the AMC should readjudicate 
the Veteran's claims, to include entitlement 
to TDIU.  If any benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


